       Case 7:19-cv-00399 Document 25 Filed on 06/29/20 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           June 29, 2020
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

PRISCILA L. LOZANO,                              §
                                                 §
           Plaintiff,                            §
VS.                                              § CIVIL ACTION NO. 7:19-cv-00399
                                                 §
SOUTH TEXAS FEDERAL CREDIT                       §
UNION,                                           §
                                                 §
           Defendant.                            §

                                            ORDER

         The Court now considers the “Agreed Stipulation of Dismissal with Prejudice” filed by

the parties.1 The parties agree to dismiss this action with prejudice pursuant to Federal Rule of

Civil Procedure 41.2 Pursuant to Rule 41(a)(1)(A)(ii), Plaintiff may dismiss this action without a

Court order by filing a stipulation of dismissal signed by all appearing parties. Because the

stipulation is signed by all appearing parties,3 Plaintiff has effectively dismissed the case and no

further action by this Court is necessary. All hearings are cancelled. The Clerk of the Court is

instructed to close the case.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 29th day of June 2020.


                                                  ___________________________________
                                                               Micaela Alvarez
                                                          United States District Judge




1
  Dkt. No. 24.
2
  Id. at 1.
3
  Id.


1/1
